Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Power of Attorney
The Power of Attorney filed 6/3/22 correcting Mr. Philip J. Bahler’s title to “Owner” of Toolbro Innovators, LLC is accepted.

Information Disclosure Statement
The information disclosure statement filed 6/13/22 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is allowable because the prior art fails to disclose an assembly comprised of a length of edging and a stake, the assembly having all the limitations as recited in claim 1, including, in combination, “said length of edging having at least one generally V-shaped aperture extending through said bottom wall thereof and consisting essentially of two slot elements connected at adjacent ends thereof and disposed at an angle of about 45° to 135° to one another” and “said stake…being comprised of two generally planar panels joined to one another along a common rectilinear longitudinal axis and disposed with an internal angle corresponding to the angle between said slot elements of said aperture through said bottom wall of said length of edging…each of said panels having a flange portion at the top of said stake spaced from said longitudinal axis, said flange portions being disposed substantially in a common plane that is generally perpendicular to the planes of said panels, said panels cooperatively forming a tang portion at the top of said stake, on said longitudinal axis, extending upwardly beyond said flange portions.”
Claims 2-7 depend from claim 1 and are therefore allowable for the same reason as claim 1.
Claim 8 is allowable because the prior art fails to disclose a stake having all the limitations as recited in claim 8, including, “said stake… consisting essentially of two generally planar panels joined to one another along a common rectilinear longitudinal axis and disposed with an internal angle of 45° to 135° therebetween…each of said panels having a flange portion at the top of said stake spaced from said longitudinal axis, said flange portions being disposed substantially in a common plane that is generally perpendicular to the planes of said panels, said panels cooperatively forming a tang portion, of V-shaped transaxial cross section, at the top of said stake, on said longitudinal axis, extending upwardly beyond said flange portions.”
Claims 9-10 depend from claim 8 and are therefore allowable for the same reason as claim 1.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings:  The drawings submitted in the instant reissue application are drawing sheets from the original patent application.  Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.  See MPEP 1413.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: 	/rds/  
		Russell D. Stormer  
		Primary Examiner
		Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner
		Art Unit 3993